b-)[\)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

\OOO\]O\Ul-l>

 

CLERK, U.S. D|STF||CT COURT
EASTERN D|STR|CT OF A lFORN|A

BY

DEPUTV CLEF|K

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

ANGEE BURRELL, Case No.: 1116-cv-01118-AWI-SAB (PC)
Plaintiff,
ORDER THAT INMATE ANGEE BURRELL IS
NO LONGER NEEDED AS A WI'INESS IN
THESE PROCEEDINGS, AND THE WRIT OF
HABEAS CORPUS AD TESTIFICANDUM IS
DISCHARGED

v.
RUSLAN LOZOVOY, et al.,

Defendants.

V\/VVVVVV\/V

 

 

 

Plaintiff Angee Burrell is appearing pro se and in forma pauperis in this civil rights action
pursuant to 42 U.S.C. § 1983.

A settlement conference in this matter commenced on October 3, 2018. Inmate Angee Burrell,
CDCR #T-48872, is no longer needed as a witness in these proceedings, and the writ of habeas corpus

ad testificandum as to this inmate is HEREBY DISCHARGED.

DATE: / g . g

UNl'rEb sTATéS MAC§§ RATE JUDGE

 

 

 

